--------------------------------------------------------------------------------

Exhibit 10.1
 
EMPLOYMENT AGREEMENT


           THIS AGREEMENT is made as of the 28th day of December, 2011 (the
“Effective Date”), by and among First Security Group, Inc., a bank holding
company organized under the laws of the State of Tennessee (the “Company”),
FSGBank, N.A., a national association organized under the laws of the United
States (the “Bank” and collectively with the Company, the “Employer”), and
Michael Kramer (the “Executive”).


BACKGROUND:


The Company and the Bank each desire to employ the Executive, respectively, as
the Chief Executive Officer of the Company and the Chief Executive Officer of
the Bank on the terms and conditions set forth below and Executive desires to
accept such employment subject to such terms and conditions.
 
AGREEMENT:


           In consideration of the above premises and the mutual agreements
hereinafter set forth, effective as of the Effective Date, the parties hereby
agree as follows:


1.        Duties.


           1.1           Positions.  The Executive shall be employed as the
Chief Executive Officer of the Company and of the Bank and shall perform and
discharge faithfully the duties and responsibilities which may be assigned to
the Executive from time to time in connection with the conduct of the
businesses.  The duties and responsibilities of the Executive shall be
commensurate with similar positions at other publically-traded community bank
holding companies. The Executive shall report directly to the Board of
Directors.  During the Term, at appropriate intervals and with the consent of
the Executive, the Company and the Bank shall each nominate the Executive as a
candidate for election or re-election to their respective Boards of Directors,
subject to any necessary regulatory non-objections.


           1.2           Full-Time Status. In addition to the duties and
responsibilities specifically assigned to the Executive pursuant to Section 1.1
hereof, the Executive shall:


(a)           subject to Section 1.3, devote substantially all of the
Executive’s time, energy and skill during regular business hours to the
performance of the duties of the Executive’s employment (reasonable vacations
and reasonable absences due to illness excepted) and faithfully and
industriously perform such duties;
 
(b)           diligently follow and implement all reasonable and lawful
management policies and decisions communicated to the Executive by the Board of
Directors; and
 
(c)           timely prepare and forward to the Board of Directors all reports
and accountings as may be requested of the Executive.
 
 
 

--------------------------------------------------------------------------------

 
 
   1.3         Permitted Activities. The Executive shall devote substantially
all of the Executive’s entire business time, attention and energies to the
Business of the Employer and shall not during the Term be engaged (whether or
not during normal business hours) in any other significant business or
professional activity, whether or not such activity is pursued for gain, profit
or other pecuniary advantage, but as long as the following activities do not
interfere with the Executive’s obligations to the Employer, this shall not be
construed as preventing the Executive from:


(a)           investing the Executive’s personal assets in any manner which will
not require any services on the part of the Executive in the operation or
affairs of the entity and in which the Executive’s participation is solely that
of an investor; provided that such investment activity following the Effective
Date shall not result in his owning beneficially at any time one percent (1%) or
more of the equity securities of any Competing Business; or


(b)           participating in civic and professional affairs and organizations
and conferences, preparing or publishing papers or books, or teaching or serving
on the board of directors of an entity so long as any such participation does
not interfere with the ability of the Executive to effectively discharge his
duties hereunder; provided further, that the Board of Directors may direct the
Executive in writing to resign from any such organization and/or cease such
activities should the Board of Directors reasonably conclude that continued
membership and/or activities of the type identified would not be in the best
interests of the Employer.


2.        Period of Employment.  This Agreement and the parties’ employment
relationship shall have no fixed period.  The employment relationship is an “at
will” relationship, which means that this Agreement and the Executive’s
employment with the Employer may be terminated by the Employer or by the
Executive, by written notice of one to the other at any time for any reason, or
for no reason whatsoever, without any obligations owing to the Executive other
than as provided in Section 4.


3.        Compensation.  The Company shall pay the Executive the following
during his period of employment, except as otherwise provided below:


           3.1           Annual Base Salary.  The Executive shall be compensated
at an annual base rate of Three Hundred Twenty-Five Thousand and No/100 Dollars
($325,000.00) (the “Annual Base Salary”).  The Executive’s Annual Base Salary
shall be reviewed by the Board of Directors at least annually for adjustments,
as determined by the Board of Directors based on an evaluation of the
Executive’s performance.  The Executive’s Annual Base Salary shall be payable in
accordance with the Employer’s normal payroll practices.
 
 
2

--------------------------------------------------------------------------------

 


           3.2           Annual Incentive Compensation.


           (a)           The Executive shall be eligible to receive annual bonus
compensation, if any, as may be determined by, and based on performance measures
established by, the Board of Directors upon the recommendation of the
Compensation Committee of the Board of Directors (the “Committee”) consistent
with the Employer’s strategic planning process and in consultation with the
Executive, pursuant to any incentive compensation program as may be adopted from
time to time by the Board of Directors, based on recommendations by the
Committee (an “Annual Bonus”).


           (b)           Any Annual Bonus earned shall be payable in cash in the
year following the year in which the bonus is earned in accordance with the
Employer’s normal practices for the payment of short-term incentives.  The
payment of any Annual Bonus shall be subject to any approvals or non-objections
required by any regulator of the Employer, and it is understood by the parties
that it is contemplated that Executive will not be eligible to receive any such
Annual Bonus or other short-term incentive compensation while the Company or any
Affiliate is subject to restrictions imposed on the Company or any Affiliate by
the United States Department of Treasury (“Treasury”), the Office of the
Comptroller of the Currency, the Federal Deposit Insurance Corporation (“FDIC”),
or any other bank-regulatory authority, or otherwise restricted under applicable
law.


           (c)           The provisions of this Section 3.2 shall become
effective from and after the date the Company’s participation in the Treasury’s
Troubled Asset Relief Program (“TARP”) ceases by reason of its full repayment of
the financial assistance obtained from Treasury under TARP.


           3.3           Equity Compensation.  As soon as practicable after the
Effective Date, the Company shall grant the Executive a restricted stock award
representing the opportunity to earn up to thirty-five thousand (35,000) shares
of the Company’s common stock.  The award shall contain terms consistent with
TARP Guidance (as defined in Exhibit “A” attached hereto) and shall be subject
to such other terms and conditions set forth in the form of award employed by
the Company.
 
3.4          Relocation Expenses.
 
(a)       The Employer shall reimburse the Executive for reasonable expenses
incurred by the Executive during the 2012 calendar year in relocating to the
metropolitan Chattanooga area in an amount not to exceed Twenty Thousand and
No/Dollars ($20,000.00).  Such reimbursable relocation expenses may include
customary closing costs incurred in connection with the sale of the Executive’s
existing primary residence, packing, moving, and, if necessary, short-term
storage by a professional moving and storage firm.
 
 
3

--------------------------------------------------------------------------------

 
 
 
(b)       The Employer shall provide the Executive with temporary housing,
inclusive of rent and all utilities, in the metropolitan Chattanooga area until
the expiration of a period of one-hundred and twenty (120) days following the
Effective Date or, if earlier, until the Executive moves into permanent housing
in the metropolitan Chattanooga area.
 
3.5          Automobile Allowance.  The Employer will provide the Executive with
a monthly automobile allowance in the amount of Seven Hundred and Fifty and
No/100 Dollars ($750.00).
 
           3.6           Business and Professional Education Expenses;
Memberships.  Subject to the reimbursement policies from time to time adopted by
the Board of Directors and consistent with the annual budget approved for the
period during which an expense was incurred, the Employer specifically agrees to
reimburse the Executive for reasonable and necessary business expenses incurred
by the Executive in the performance of his duties hereunder; provided, however,
that as a condition of any such reimbursement, the Executive submit verification
of the nature and amount of such expenses in accordance with such reimbursement
policies and in sufficient detail to comply with rules and regulations
promulgated by the United States Treasury Department.  Examples of appropriate
categories of expenses include membership in professional and civic
organizations, professional development, and customer entertainment.  The
Executive acknowledges that the Employer makes no representation with respect to
the taxability or nontaxability of the benefits provided under this Section 3.6.


3.7          Paid Vacation.  The Executive shall be entitled to no less than
twenty-five (25) days of paid leave, prorated for any partial calendar year of
service.  The provisions of this Section 3.7 shall apply notwithstanding any
less generous paid leave policy then maintained by the Employer, but the use of
Executive’s paid leave shall otherwise be determined in accordance with the
Employer’s paid leave policy as in effect from time to time.
 
3.8          Benefits.  In addition to the benefits specifically described in
this Agreement, the Executive shall be entitled to such benefits as may be
available from time to time to similarly situated employees.  All such benefits
shall be awarded and administered in accordance with the written terms of any
applicable benefit plan or, if no written terms exist, the Employer’s standard
policies and practices relating to such benefit.


3.9          Withholding.  The Employer may deduct from each payment of
compensation hereunder all amounts required to be deducted and withheld in
accordance with applicable federal and state income, FICA and other withholding
requirements.


3.10        Reimbursement of Expenses; In-Kind Benefits.  All expenses eligible
for reimbursements described in this Agreement must be incurred by the Executive
during the Term of this Agreement to be eligible for reimbursement.  Any in-kind
benefits provided by the Employer must be provided during the Term of this
Agreement.  The amount of reimbursable expenses incurred, and the amount of any
in-kind benefits provided, in one taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits provided, in any other taxable
year.  Each category of reimbursement shall be paid as soon as administratively
practicable, but in no event shall any such reimbursement be paid after the last
day of the calendar year following the calendar year in which the expense was
incurred.  Neither rights to reimbursement nor in-kind benefits are subject to
liquidation or exchanges for other benefits.
 
 
4

--------------------------------------------------------------------------------

 


3.11        TARP Compliance.  The Executive understands and acknowledges that,
as a condition of receiving TARP financial assistance, the Company is required
to comply with the compensation requirements established under the TARP Guidance
(as defined in Exhibit “A” attached hereto).  Because the Executive is expected
to be, or reasonably anticipated to become, a Senior Executive Officer, the Most
Highly Compensated Employee and/or an Other Highly Compensated Employee Officer
(all as defined in Exhibit “A” attached hereto), the Executive agrees to enter
into a TARP Restricted Employee Agreement, in substantially the form attached
hereto as Exhibit “A,” as modified from time to time by the Company to reflect
any revisions to the TARP Guidance.  In addition, the Executive understands and
acknowledges that the compensatory arrangements in favor of the Executive as set
forth in this Agreement are subject to modifications as may be effected from
time to time by the Company as the Company may reasonably determine is necessary
to comply with the TARP Guidance, including, but not limited to, any
modifications reasonably determined to be necessary to discourage (a) the taking
of unnecessary or excessive risks, or (b) the manipulation of reported earnings.
 
3.12        Clawback of Compensation.  The Executive agrees to repay any
compensation previously paid or otherwise made available to him that is subject
to recovery under any applicable law (including any rule of any exchange or
service through which the securities of the Company are then traded) where such
compensation was in excess of what should have been paid or made available
because the determination of the amount due was based, in whole or in part, on
materially inaccurate financial information of the Employer or was in excess of,
or a type of compensation limited by, the compensation limitations imposed by
the TARP Guidance.  The Executive agrees to return promptly any such
compensation identified by the Employer.  If the Executive fails to return such
compensation promptly, the Executive agrees that the amount of such compensation
may be deducted from any and all other compensation owed to the Executive.  The
Executive acknowledges that the Employer may take appropriate disciplinary
action (up to, and including, termination of employment) if the Executive fails
to return such compensation.  The provisions of this Section 3.12 shall be
modified to the extent, and remain in effect for the period, required by
applicable law.


3.13        Apportionment of Obligations.  The obligations for the payment of
the amounts otherwise payable pursuant to this Section 3 shall be apportioned
between the Company and the Bank as they may agree from time to time in their
sole discretion.
 
 
5

--------------------------------------------------------------------------------

 


4.        Termination of Employment.


           4.1           Cessation of Compensatory Obligations; Resignation.


           (a)           The Employer shall have no further obligations to the
Executive or the Executive’s estate with respect to this Agreement, except for
the payment of any amount earned and owing under Section 3 through the effective
date of the termination of the Executive’s employment and termination of the
Agreement.


(b)           If the Executive is a member of a Board of Directors and the
Executive’s employment is terminated by the Employer or by the Executive
pursuant to Section 4.1, the Executive shall immediately resign from his
position on the Board(s) of Directors, effective no later than the date his
employment is terminated.
 
4.2          Regulatory Action.


(a)       If the Executive is removed and/or permanently prohibited from
participating in the conduct of the Employer’s affairs by an order issued under
Section 8(e)(4) or 8(g)(1) of the Federal Deposit Insurance Act (“FDIA”) (12
U.S.C. 1818(e)(4) and (g)(1)), all obligations of the Employer under this
Agreement shall terminate, as of the effective date of such order, except for
the payment of Annual Base Salary due and owing under Section 3.1 on the
effective date of said order, and reimbursement under Section 3.6 of expenses
incurred as of the effective date of termination.


(b)       If the Executive is suspended and/or temporarily prohibited from
participating in the conduct of the Employer’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the FDIA (12 U.S.C. 1818(e)(3) and (g)(1)), all
obligations of the Employer under this Agreement shall be suspended as of the
date of service, unless stayed by appropriate proceedings.  If the charges in
the notice are dismissed, the Employer shall reinstate any of its obligations
which were suspended to the extent permitted by applicable law.


(c)       If the Employer is in default (as defined in Section 3(x)(1) of the
FDIA), all obligations under this Agreement shall terminate as of the date of
default, but the vested rights of the parties shall not be affected.


(d)       If the FDIC is appointed receiver or conservator under Section 11(c)
of the FDIA (12 U.S.C. 1821(c)) of the Company or any depository institution
controlled by the Company, the Company shall have the right to terminate all
obligations of the Employer under this Agreement as of the date of such
receivership or conservatorship, other than any rights of the Executive that
vested prior to such appointment.  To the extent the Company is or encompasses a
depository institution, any vested rights of the Executive may be subject to
such modifications that are consistent with the authority of the FDIC.
 
 
6

--------------------------------------------------------------------------------

 


(e)       If the FDIC provides open bank assistance under Section 13(c) of the
FDIA (12 U.S.C. 1823(c)) to the Company or any depository institution controlled
by the Company, but excluding any such assistance provided to the industry
generally, the Company shall have the right to terminate all obligations of the
Employer under this Agreement as of the date of such assistance, other than any
rights of the Executive that vested prior to the FDIC action.  To the extent the
Company is or encompasses a depository institution, any vested rights of the
Executive may be subject to such modifications that are consistent with the
authority of the FDIC.


(f)        If the FDIC requires a transaction under Section 13(f) or 13(k) of
the FDIA (12 U.S.C. 1823(f) and (k)) by the Company or any depository
institution controlled by the Company, the Company shall have the right to
terminate all obligations of the Employer under this Agreement as of the date of
such transaction, other than any rights of the Executive that vested prior to
the transaction.  To the extent the Company is or encompasses a depository
institution, any vested rights of the Executive may be subject to such
modifications that are consistent with the authority of the FDIC.


(g)       All obligations under this Agreement are further subject to such
conditions, restrictions, limitations and forfeiture provisions as may
separately apply pursuant to any applicable national banking laws.


5.        Employer Information.


           5.1           Ownership of Employer Information.   All Employer
Information received or developed by the Executive or by the Employer while the
Executive is employed by the Employer will remain the sole and exclusive
property of the Employer.


           5.2           Obligations of the Executive.  The Executive agrees:
 

 
(a)
to hold Employer Information in strictest confidence;

        

 
(b)
not to use, duplicate, reproduce, distribute, disclose or otherwise disseminate
Employer Information or any physical embodiments of Employer Information to any
unauthorized recipient; and




 
(c)
in any event, not to take any action causing or fail to take any action
necessary in order to prevent any Employer Information from losing its character
or ceasing to qualify as Confidential Information or a Trade Secret;



provided, however, that none of the foregoing obligations shall preclude the
Executive from making any disclosures of Employer Information required by
law.  This Section 5 shall survive for a period of two (2) years following
termination of this Agreement for any reason with respect to Confidential
Information, and shall survive termination of this Agreement for any reason for
so long as is permitted by applicable law, with respect to Trade Secrets.
 
 
7

--------------------------------------------------------------------------------

 


           5.3           Delivery upon Request or Termination.  Upon request by
the Employer, and in any event upon the Executive’s termination of employment
with the Employer, the Executive will promptly deliver to the Employer all
property belonging to the Employer, including, without limitation, all Employer
Information then in the Executive’s possession or control.


6.        Non-Competition.  The Executive agrees that during the Executive’s
employment by the Employer hereunder, and in the event of the Executive’s
involuntary termination of employment with Cause or the Executive’s resignation,
for the duration of the Post-Termination Period, the Executive will not (except
on behalf of or with the prior written consent of the Employer), within the
Area, either directly or indirectly, on the Executive’s own behalf or in the
service or on behalf of others, perform for any Competing Business any services
which are the same as or essentially the same as the services the Executive
provided for the Employer.


7.        Non-Solicitation of Customers.  The Executive agrees that during the
Executive’s employment by the Employer hereunder, and in the event of the
Executive’s termination of employment, regardless of the reason, for the
duration of the Post-Termination Period, the Executive will not (except on
behalf of or with the prior written consent of the Employer) on the Executive’s
own behalf or in the service or on behalf of others, solicit, divert or
appropriate or attempt to solicit, divert or appropriate, any business from any
of the Employer’s customers, including prospective customers actively sought by
the Employer, with whom the Executive has or had material contact during the
last two (2) years of the Executive’s employment with Employer, for purposes of
providing products or services that are competitive with those provided by the
Employer.


8.        Non-Solicitation of Employees.  The Executive agrees that during the
Executive’s employment by the Employer hereunder, and in the event of the
Executive’s termination of employment, regardless of the reason, for the
duration of the Post-Termination Period, the Executive will not (except on
behalf of or with the prior written consent of the Employer) on the Executive’s
own behalf or in the service or on behalf of others, solicit, recruit or hire
away or attempt to solicit, recruit or hire away, any employee of the Employer
with whom the Executive had material contact during the last two (2) years of
the Executive’s employment, whether or not such employee is a full-time employee
or a temporary employee of the Employer, such employment is pursuant to written
agreement, for a determined period, or at will.


9.        Non-disparagement.  The Executive agrees that during the Executive’s
employment by the Employer hereunder, and for a period of two (2) years
thereafter, he will not make any untruthful statement (written or oral) that
could reasonably be perceived as disparaging to the Employer or any Affiliate.
 
 
8

--------------------------------------------------------------------------------

 


10.      Remedies.  The Executive agrees that the covenants contained in
Sections 5 through 9 of this Agreement are of the essence of this Agreement;
that each of the covenants is reasonable and necessary to protect the business,
interests and properties of the Employer, and that irreparable loss and damage
will be suffered by the Employer should the Executive breach any of the
covenants.  Therefore, the Executive agrees and consents that, in addition to
all the remedies provided by law or in equity, the Employer shall be entitled to
a temporary restraining order and temporary and permanent injunctions to prevent
a breach or contemplated breach of any of the covenants.  The Employer and the
Executive agree that all remedies available to the Employer shall be cumulative.


11.      Severability.  The parties agree that each of the provisions included
in this Agreement is separate, distinct and severable from the other provisions
of this Agreement and that the invalidity or unenforceability of any Agreement
provision shall not affect the validity or enforceability of any other provision
of this Agreement.  Further, if any provision of this Agreement is ruled invalid
or unenforceable by a court of competent jurisdiction because of a conflict
between the provision and any applicable law or public policy, the provision
shall be redrawn to make the provision consistent with, and valid and
enforceable under, the law or public policy.


12.      No Set-Off by the Executive.  The existence of any claim, demand,
action or cause of action by the Executive against the Employer whether
predicated upon this Agreement or otherwise, shall not constitute a defense to
the enforcement by the Employer of any of its rights hereunder.


13.      Notice.  All notices, requests, waivers and other communications
required or permitted hereunder shall be in writing and shall be either
personally delivered, sent by reputable overnight courier service or mailed by
first class mail, return receipt requested, to the recipient at the address
below indicated:



 
If to the Company:
First Security Group, Inc.

   
Attn: Chairman, Board of Directors

 
531 Broad Street

 
Chattanooga, TN  37402

 

 
If to the Bank:
FSGBank, N.A.

   
Attn: Chairman, Board of Directors

 
531 Broad Street

 
Chattanooga, TN  37402

 

 
If to the Executive:
Mr. Michael Kramer

 
30 Old Orchard Lane

 
Newburgh, IN  47630

 
 
9

--------------------------------------------------------------------------------

 



 
or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  All
such notices, requests, waivers and other communications shall be deemed to have
been effectively given:  (a) when personally delivered to the party to be
notified; (b) when sent by confirmed facsimile to the party to be notified; (c)
five (5) business days after deposit in the United States Mail postage prepaid
by certified or registered mail with return receipt requested at any time other
than during a general discontinuance of postal service due to strike, lockout,
or otherwise (in which case such notice, request, waiver or other communication
shall be effectively given upon receipt) and addressed to the party to be
notified as set forth above; or (d) two (2) business days after deposit with a
national overnight delivery service, postage prepaid, addressed to the party to
be notified as set forth above with next-business-day delivery guaranteed. A
party may change its or his notice address given above by giving the other party
ten (10) days’ written notice of the new address in the manner set forth above.


14.      Assignment.  The rights and obligations of the Employer under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of the Employer, as applicable, including without limitation, a
purchaser of all or substantially all the assets of the Employer.  If the
Agreement is assigned pursuant to the foregoing sentence, the assignment shall
be by novation and the Employer shall have no further liability hereunder, and
the successor or assign, as applicable, shall become the “Employer” hereunder,
but the Executive will not be deemed to have experienced a termination of
employment by virtue of such assignment.  The Agreement is a personal contract
and the rights and interest of the Executive may not be assigned by the
Executive.  This Agreement shall inure to the benefit of and be enforceable by
the Executive and the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.


15.      Waiver.  A waiver by one party to this Agreement of any breach of this
Agreement by any other party to this Agreement shall not be effective unless in
writing, and no waiver shall operate or be construed as a waiver of the same or
another breach on a subsequent occasion.


16.      Mediation.  Except with respect to Sections 5 through 10 and 22 herein,
and as provided in Section 17 hereof, if any dispute arises out of or relates to
this Agreement, or a breach thereof, and if the dispute cannot be settled
through direct discussions between the parties, the parties agree to first
endeavor to settle the dispute in an amicable manner by non-binding mediation in
accordance with the rules of alternative dispute resolution of the State of
Tennessee for the judicial circuit containing Hamilton County, Tennessee before
resorting to any other process for resolving the dispute.


17.      Applicable Law and Choice of Forum.  This Agreement shall be construed
and enforced under and in accordance with the laws of the State of
Tennessee.  The parties agree that any appropriate state court located in
Hamilton County, Tennessee or federal court for the Eastern District of
Tennessee shall have exclusive jurisdiction of any case or controversy arising
under or in connection with this Agreement shall be a proper forum in which to
adjudicate such case or controversy.  The parties consent and waive any
objection to the jurisdiction or venue of such courts.
 
 
10

--------------------------------------------------------------------------------

 


18.      Interpretation.  Words importing any gender include all genders.  Words
importing the singular form shall include the plural and vice versa.  The terms
“herein,” “hereunder,” “hereby,” “hereto,” “hereof” and any similar terms refer
to this Agreement.  Any captions, titles or headings preceding the text of any
article, section or subsection herein are solely for convenience of reference
and shall not constitute part of this Agreement or affect its meaning,
construction or effect.


19.      Entire Agreement.  This Agreement embodies the entire and final
agreement of the parties on the subject matter stated in this Agreement.  No
amendment or modification of this Agreement shall be valid or binding upon the
Employer or the Executive unless made in writing and signed by all parties.  All
prior understandings and agreements relating to the subject matter of this
Agreement are hereby expressly terminated, including, but not limited to, the
Consulting Agreement between the parties dated October 4, 2011.


20.      Rights of Third Parties.  Nothing herein expressed is intended to or
shall be construed to confer upon or give to any person, firm or other entity,
other than the parties hereto and their permitted assigns, any rights or
remedies under or by reason of this Agreement.


21.      Survival.  The obligations of the parties pursuant to Sections 3.12, 5
through 9, 16, 17 and 21, as applicable, shall survive the Executive’s
termination of employment hereunder for the period designated under each of
those respective sections.


22.      Representation Regarding Restrictive Covenants.  The Executive
represents that the Executive is not and will not become a party to any
non-competition or non-solicitation agreement or any other agreement which would
prohibit the Executive from entering into this Agreement or providing the
services for the Employer contemplated by this Agreement on or after the
Effective Date.  In the event the Executive is subject to any such agreement,
this Agreement shall be rendered null and void and the Employer shall have no
obligations to the Executive under this Agreement.


23.      Section 409A.  It is the intent of the parties that any payment to
which the Executive is entitled under this Agreement be exempt from Section 409A
of the Code, to the maximum extent permitted under Section 409A of the Code.
However, if any such amounts are considered to be “nonqualified deferred
compensation” subject to Section 409A of the Code, such amounts shall be paid
and provided in a manner, and at such time and form, as complies with the
applicable requirements of Section 409A of the Code to avoid the unfavorable tax
consequences provided therein for non-compliance. Neither the Executive nor the
Employer shall intentionally take any action to accelerate or delay the payment
of any amounts in any manner which would not be in compliance with Section 409A
of the Code without the consent of the other party.  For purposes of this
Agreement, all rights to payments shall be treated as rights to receive a series
of separate payments to the fullest extent allowed by Section 409A of the Code.
To the extent that some portion of the payments under this Agreement may be
bifurcated and treated as exempt from Section 409A of the Code under the
“short-term deferral” or “separation pay” exemptions, then such amounts may be
so treated as exempt from Section 409A of the Code.
 
 
11

--------------------------------------------------------------------------------

 


24.      Definitions.       Whenever used in this Agreement, the following terms
and their variant forms shall have the meanings set forth below:


(a)       “Affiliate” shall mean any entity which controls, is controlled by, or
is under common control with another entity.  For this purpose, “control” means
ownership of more than fifty percent (50%) of the ordinary voting power of the
outstanding equity securities of an entity.


(b)       “Agreement” shall mean this Agreement and any appendices incorporated
herein together with any amendments hereto made in the manner described in this
Agreement.


(c)       “Area” shall mean, during the period of employment, a radius of twenty
(20) miles from each banking office maintained by the Company and its Affiliates
from time to time during the period of employment and, following the period of
employment, a radius of twenty (20) miles from each banking office maintained by
the Company and its Affiliates as of the last day of employment.


(d)       “Board of Directors” shall mean the board of directors of the Company
and/or of the Bank, as the context requires and, where appropriate, includes any
committee thereof or other designee.


(e)       “Business of the Employer” shall mean the business conducted by the
Employer, which is the business of commercial and consumer banking.


(f)        “Cause” shall mean:
 
(1)          a material breach of the terms of this Agreement by the Executive
not cured by the Executive within ten (10) business days after his receipt of
the Employer’s written notice thereof, including, without limitation, failure by
the Executive to perform the Executive’s duties and responsibilities in the
manner and to the extent required under this Agreement;
 
(2)          any act by the Executive of fraud against, material
misappropriation from, or material dishonesty to the Employer or any Affiliate;
 
(3)          conviction of the Executive of a crime involving breach of trust or
moral turpitude or any felony;
 
 
12

--------------------------------------------------------------------------------

 
 
 
(4)          conduct by the Executive that amounts to willful misconduct, gross
neglect or material failure to perform the Executive’s duties and
responsibilities hereunder, including prolonged absences without the written
consent of the Board of Directors; provided that the nature of such conduct
shall be set forth with reasonable particularity in a written notice to the
Executive who shall have ten (10) days following delivery of such notice to cure
such alleged conduct, provided that such conduct is, in the reasonable
discretion of the Board of Directors, susceptible to a cure;


(5)          the exhibition of a standard of behavior within the scope of or
related to his employment that is in violation of a written Employer policy;
provided that the nature of such conduct shall be set forth with reasonable
particularity in a written notice to the Executive who shall have ten (10) days
following delivery of such notice to cure such alleged conduct, provided that
such conduct is, in the reasonable discretion of the Board of Directors,
susceptible to a cure;


(6)          receipt of any form of written notice that any regulatory agency
having jurisdiction over the Employer has instituted any form of regulatory
action against the Executive; or


(7)          Executive’s removal and/or permanent prohibition from participating
in the conduct of the Employer’s affairs by an order issued under Section
8(e)(4) or 8(g)(1) of the FDIA (12 U.S.C. 1818(e)(4) and (g)(1)).
  
(g)       “Code” shall mean the Internal Revenue Code of 1986, as amended, and
the rules and regulations promulgated thereunder.
 
(h)       “Competing Business” shall mean any entity (other than the Company and
its Affiliates) that is conducting business that is the same or substantially
the same as the Business of the Employer.


(i)        “Confidential Information” means data and information relating to the
business of the Company and its Affiliates (which does not rise to the status of
a Trade Secret) which is or has been disclosed to the Executive or of which the
Executive became aware as a consequence of or through the Executive’s
relationship to the Company and its Affiliates and which has value to the
Company and its Affiliates and is not generally known to its
competitors.  Confidential Information shall not include any data or information
that has been voluntarily disclosed to the public by the Company or its
Affiliates, provided that such public disclosure shall not be deemed to be
voluntary when made without authorization by the Executive or any other employee
of Employer, or that has been independently developed and disclosed by others,
or that otherwise enters the public domain through lawful means.
 
 
13

--------------------------------------------------------------------------------

 


 
(j)        “Employer Information” shall mean Confidential Information and Trade
Secrets.


(k)       “Post-Termination Period” shall mean twelve (12) months following the
effective date of the Executive’s termination of employment.
 
(l)       “Trade Secrets” shall mean Company or Affiliate information including,
but not limited to, technical or nontechnical data, formulas, patterns,
compilations, programs, devices, methods, techniques, drawings, processes,
financial data, financial plans, product plans or lists of actual or potential
customers or suppliers which:


(1)           derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use; and


(2)           is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy.

 
[Signatures are on the Following Page]
 
 
14

--------------------------------------------------------------------------------

 
     
      IN WITNESS WHEREOF, the Employer and the Executive have executed and
delivered this Agreement as of the date first shown above.
 

 
First Security Group, Inc.:
        By: /s/ John R. Haddock    
Signature
          John R. Haddock    
Print Name
          Secretary, EVP & CFO     
Title
             
FSGBank, N.A.:
              By: /s/ John R. Haddock    
Signature
          John R. Haddock    
Print Name
          Secretary, EVP & CFO     
Title
        Executive:                 /s/ D. M. Kramer    Michael Kramer

 
 
15

--------------------------------------------------------------------------------

 
 
Exhibit “A”
 
TARP RESTRICTED EMPLOYEE AGREEMENT



           THIS AGREEMENT is made as of the 28th day of December, 2011 (the
“Effective Date”), by and between the Company (as defined below), and Michael
Kramer (the “Executive”).


The Company has entered into a Securities Purchase Agreement (the “Participation
Agreement”), with the United States Department of Treasury (the “Treasury”) that
provides for the Company’s participation in the Treasury’s Troubled Asset Relief
Program (“TARP”).  If the Company does not participate or ceases at any time to
participate in TARP, this Agreement shall be of no further force and effect.


As a condition of receiving such financial assistance, the Company is required
to comply with the compensation requirements established by the TARP Guidance
(as defined below) and applicable to entities receiving assistance through
TARP.  The requirements of this Agreement shall apply to the Executive from the
first day of the TARP Covered Period (as defined below) through the earlier of
the last day of the TARP Covered Period or the date the Executive ceases to be a
Senior Executive Officer (as defined below) and/or Other Highly Compensated
Employee (as defined below), except as otherwise contemplated by the TARP
Guidance.  To comply with these requirements, and in consideration of the
benefits that the Executive will receive as a result of the Company’s
participation in TARP and for other good and valuable consideration the
sufficiency of which the Executive hereby acknowledges, the parties agree as
follows:
 
 
1.
No Golden Parachute Payments.  The Company is prohibited from making, and the
Executive shall not be entitled to receive, a Golden Parachute Payment during
the TARP Covered Period if the Executive is a Senior Executive Officer or Other
Highly Compensated Employee at the date the Golden Parachute Payment would
otherwise be paid.  For purposes of this Agreement, the date the Golden
Parachute Payment would otherwise be paid is the date of the Executive’s
departure or the change in control event that gives rise to the payment, even if
any portion of the payment would be paid after the TARP Covered Period.
 
 
 
2.
Recovery of Bonus and Incentive Compensation.  Any bonus, retention award, or
incentive compensation paid to the Executive during the TARP Covered Period is
subject to recovery or “clawback” by the Company if the payments were based on
statements of earnings, revenues, gains, or other criteria that are later found
to be materially inaccurate and at the time the bonus, retention award or
incentive compensation was paid the Executive was a Senior Executive Officer or
Other Most Highly-Compensated Employee.  The Executive agrees to return promptly
any such bonus, retention award, or incentive compensation identified by the
Company.  If the Executive fails to properly return such bonus, retention award,
or incentive compensation, the Executive hereby agrees that the amount of such
bonus, retention award, or incentive compensation may be deducted from any and
all other compensation owed to the Executive.  The Executive acknowledges that
the Company may take appropriate disciplinary action (up to, and including,
termination of employment) if the Executive fails to return such bonus,
retention award, or incentive compensation.

 
 
1

--------------------------------------------------------------------------------

 
 
 
 
3.
Prohibition on Tax Gross-Ups.  The Company is prohibited from formally or
informally providing a right to a gross-up to any Senior Executive Officer or
any Other Highly Compensated Employees during the TARP Covered Period.  This
includes, but is not limited to, a right to a gross-up that is given to the
Executive during the TARP Covered Period, even if the gross-up is actually paid
at a future date.  A “gross-up” is any reimbursement of taxes owed with respect
to any compensation (other than tax equalization agreements for employees
subject to tax from a non-U.S. jurisdiction).
 
 
4.
Limitation of Bonus, Retention Award, and Incentive Compensation.  The Company
is prohibiting payment or accrual of any bonus, retention award, or incentive
compensation during the TARP Covered Period if the Executive, at the time of
such payment or accrual, is an Other Highly Compensated Employee of the
Company.  However, this limitation does not apply to payment of any long-term
restricted stock by the Company if the restricted stock vests in accordance with
the vesting schedule provided in the TARP Guidance, has a value that is no more
than one-third (1/3) of the Executive’s total annual compensation, and is
subject to such other terms and conditions as the Secretary of the Treasury may
determine is in the public interest.  In addition, this prohibition does not
apply to any bonus payment required to be paid pursuant to a written employment
agreement between the Executive and the Company if such agreement was executed
on or before February 11, 2009, and has not been materially modified after
February 11, 2009.
 
 
5.
Limitation of Compensation Encouraging Risks and Manipulation.  The Company is
prohibited from paying or accruing compensation that includes incentives for
Senior Executive Officers to take unnecessary and excessive risks that threaten
the value of the Company, or maintaining any Benefit Plan that encourages
manipulation of the Company’s reported earnings to enhance the compensation of
the Executive or any other employee of the Company.  To the extent any such
compensation is paid or accrued under an arrangement that is later determined to
contain such incentives, the Executive waives any right to such compensation,
and, if such compensation has already been delivered to the Executive, the
Executive agrees to repay such amount to the Company.  To the extent any Benefit
Plan in which the Executive participates encourages such unnecessary and
excessive risks or manipulation, the Executive hereby acknowledges that any such
Benefit Plan (or portion thereof) and the obligations thereunder shall be void
or, to the extent permitted by the TARP Guidance, shall be modified in a manner
compliant with the TARP Guidance.

 
 
2

--------------------------------------------------------------------------------

 
 

 
6.
Additional TARP Provisions.  The Company and the Executive acknowledge that
additional or modified restrictions, whether the result of legislative activity
and/or rules and regulations promulgated by the Treasury, may affect the
compensation practices of companies that participate in TARP.  To the extent
that such additional or modified restrictions impose additional limitations or
requirements on the compensation or benefits that would otherwise be payable to
the Executive, the Executive specifically agrees that such limitations and
requirements shall apply to him and to the Benefit Plans under which such
compensation or benefits are provided, and the Executive agrees to enter into
any modification to this Agreement to further reflect such limitations and
restrictions to the extent that the Company requests Executive do so.
 
 
 
7.
Compensation Program Amendments. Each of the Company’s existing compensation,
bonus, incentive and other benefit plans, arrangements and agreements (including
golden parachute, severance and employment agreements) (collectively, “Benefit
Plans”) with respect to the Executive is hereby amended to the extent necessary
to give effect to Paragraphs 1 through 6. In addition, any Benefit Plans with
respect to the Executive that are established or amended hereafter, but during
the TARP Covered Period, shall be deemed to incorporate, and shall be
interpreted to give effect to, Paragraphs 1 through 6 of this
Agreement.  Paragraphs 1 through 7 of this Agreement are intended to, and will
be interpreted, administered and construed to, comply with the TARP Guidance
(and, to the maximum extent consistent with the preceding, to permit operation
of the Benefit Plans in accordance with their terms before giving effect to this
Agreement).
 
 
8.
Definitions and Interpretation. As used herein, the following capitalized terms
shall have the following meanings:

 
 
(a)
“Company,” means First Security Group, Inc. and any entities treated as a single
employer with it under the TARP Guidance.  The Executive is also delivering a
waiver pursuant to the Participation Agreement, and, as between the Company and
the Executive, the term “employer” in that waiver will be deemed to mean the
Company as used in this Agreement.
 
 
 
(b)
“TARP Covered Period” means the period during which any obligation of the
Company arising from financial assistance provided under the TARP remains
outstanding; provided, however, that the TARP Covered Period shall not include
any period during which the federal government only holds warrants to purchase
common stock of the Company.
 
 
(c)
“TARP Guidance” means (i) EESA and any successive legislation amending or
superseding EESA, (ii) all rules and regulations now or hereafter promulgated by
the responsible agencies of the United States government under EESA, including
without limitation the interim final rules issued by the Treasury on June 15,
2009 and adopted at 31 CFR Part 30, and (iii) to the extent not inconsistent
with the provisions of (i) or (ii), any applicable restrictions in any prior
securities purchase agreement with the Treasury.

 
 
3

--------------------------------------------------------------------------------

 
 

 
(d)
“EESA” means the Emergency Economic Stabilization Act of 2008 as implemented by
guidance or regulation issued by the Department of the Treasury and as published
in the Federal Register on October 20, 2008, and as amended by the American
Recovery and Reinvestment Act of 2009.
 
 
(e)
“Golden Parachute Payment” means a “golden parachute payment” as defined in the
TARP Guidance.
 
 
(f)
“Other Highly Compensated Employee” means:

 

 
(i)
with respect to Paragraph 1 of this Agreement, the next five (5) Most Highly
Compensated Employees (as defined in the TARP Guidance) of the Company after the
Senior Executive Officers;

 

 
(ii)
with respect to Paragraphs 2 and 3 of this Agreement, the next twenty (20) Most
Highly Compensated Employees of the Company after the Senior Executive Officers;
and

 

 
(iii)
with respect to Paragraph 4 of this Agreement, the Most Highly Compensated
Employee of the Company.

 
 
(g)
“Senior Executive Officer” means the Company’s “senior executive officers” as
defined in the TARP Guidance.

 
 
9.
Restricted Obligations Void.  Any obligations of the Company to the Executive
that are prohibited or otherwise restricted by the terms of this Agreement shall
be rendered null and void at the time the prohibition or restriction first
becomes effective and the Executive shall have no rights with respect to such
obligations thereafter, whether during or following the TARP Covered Period.
 
 
10.
Prior Agreement.  This Agreement constitutes the entire and final agreement of
the parties on the subject matter of this Agreement, and supersedes all prior
understandings and agreements relating to the subject matter of this Agreement.
 
 
 
11.
Miscellaneous. To the extent not subject to federal law, this Agreement will be
governed by and construed in accordance with the laws of the State of Tennessee.
This Agreement may be executed in two or more counterparts, each of which will
be deemed to be an original. A signature transmitted by facsimile will be deemed
an original signature.

 
[Signatures on Next Page]
 
 
4

--------------------------------------------------------------------------------

 
 
The parties have executed this Agreement as of the date first set forth above.
 

 
THE COMPANY:
        /s/ John R. Haddock         By: John R. Haddock        
Title:
Secretary, EVP & CFO   
On behalf of all entities constituting the Company.
         /s/ D. M. Kramer    Michael Kramer

 
 
5

--------------------------------------------------------------------------------